DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 3/9/2020 is acknowledged.
Claims 1, 3-9, 12 and 13 are examined on the merits.

Response to Arguments
Applicant's arguments and amendments to claim 1 filed 3/19/2021 have been fully considered and are persuasive to overcome the previous rejections. 

Response to Amendment
          The declarations under 37 CFR 1.132 filed 6/19/2020 is sufficient to overcome the rejection of claims 1-13 based upon Kamishita (US PGPub 2009/0275668) and Oka et al.
(Vaccine, 1990) as set forth in the last Office action.

Allowable Subject Matter
Claims 1, 3-5, 7, 8 and 12 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection) Claims 6, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “mixing the resulting gel base material with a virus stock solution comprising an inactivated whole influenza virion homogenously in a short time without stress.”


Claim 9 recites, “the nozzle orifice includes substantially no curved portion.”  However, it is unclear what the metes and bounds of substantially no curved portion of the nozzle orifice includes and excludes.  The specification nor the claims elaborate on how this limitation is to be interpreted with regard to the recitation of “substantially”.  

	Claim 13 recites, “ wherein the at least portion of the inner wall of the nozzle body is formed to have a cross section substantially-perpendicular to the injection direction which is continuously or step-wisely reduced towards the injection direction.”  However, the metes and bounds of “cross section substantially-perpendicular to the injection direction” are unclear.  The specification nor the claims elaborate on how this limitation is to be interpreted with regard to the recitation of “substantially”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648